Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed May 29, 2020 is acknowledged.  Claims 3-8, 10-11 and 14 are amended. Now, Claims 1-14 are pending.
	
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 14 (line 3), it is not clear what the phrase “the silicone composition according to c” refers to. For the sake of compact prosecution, the phrase is 
	 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 33considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 5, 7 and 10 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Yoshida (US 2015 0235872).
	For Claims 1, 5 and 10, Yoshida discloses a solventless silicone composition comprising 43 parts of Component (A-1-1) (a vinyl end-capped 2/s), 5 mm2/s and 5 mm2/s, respectively. ([0068], [0074] and [0077]) For Claim 7, the total composition weight of Practical Example 1 is 107 g, where Component (B-2) constitutes 3.0 g. Since the SiH hydrogen atom content in Component (B-2) is 0.098 mol/100g, the amount of SiH hydrogen atom in the composition would be 0.039 mol/100g ([1.4*3/107]*100)(i.e., 39 mmol/100g).
	
7.	Claim 2 is rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Yoshida as evidenced by Freeman (Silicones, Published For The Plastics Institute, ILIFFE Books Ltd., 1962).
	Yoshida discloses a silicone composition, supra, which is incorporated herein by reference. Yoshida’s Component (A-1-1) is a dimethylpolysiloxane end-
	log η = 0.1 * n1/2 + 1.1
, where η is the viscosity in cSt and n is the degree of polymerization. (page 27) Thus, Yoshida’s Component (A-1-1) would have a degree of polymerization of about 212. Notably, Yoshida’s Component (A-1-1) would correspond to Applicant’s formula (2), where a = 2, b = ca. 212 and c = d = 0. 

8.	Claims 3-4, 6, 8-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Yoshida does not teach or fairly suggest the presently claimed a) “g” in formula (3) set forth in Claim 3; b) Component (F) set forth in Claim 4; c) number of alkenyl groups per molecule set forth in Claim 6; d) Formula (4) set forth in Claim 8; and e) film set forth in Claim 11.

9.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Yoshida does not teach or fairly suggest the presently claimed film.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
February 3, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765